

THIS EMPLOYMENT AGREEMENT (THE “AGREEMENT”) is effective the twenty-second day
of April, 2010 by and between ePlus inc. a Delaware corporation (the “Company”)
or collectively, with its subsidiaries, the “Companies”) and Mark Marron (the
“Executive”).


RECITAL


The Executive is currently employed by the Company’s subsidiary, ePlus
Technology, inc., and is being offered a position as the COO of the Company and
President of ePlus Technology, inc. and the parties have negotiated this
Agreement in consideration of the Executive’s valuable services and expertise.


NOW THEREFORE, in consideration of the mutual promises and covenant herein
contained, the parties do hereby agree as follows:


1.  
EFFECTIVE DATE.  This agreement shall be effective as of the date noted above.



2.  
DEFINITIONS.  As used herein, the following terms shall have the
following meanings:



a.  
Incapacity” shall mean the Executive’s physical or mental inability to perform
his or her duties under this Agreement, even with reasonable accommodations
consistent with ADA requirements, for more than twelve (12) weeks, whether or
not consecutive, in any twelve-month period.



b.  
“Employment Term” shall be the period from April 22, 2010 through and including
September 30, 2011.



c.  
“Expiration Date” means the date that the Employment Term (as it may have been
extended) expires.



d.  
“Good Cause” means that the Compensation Committee of the Company’s Board of
Directors (the “Board”) in good faith determines that the Executive:



i.  
Failed to satisfactorily perform his or her duties to the Company and such
failure was not cured within 30 days of the Company’s providing Executive
written notice of such failure; or



ii.  
Failed to comply with a  material policy of the Company that was applicable to
the Executive and such failure was not cured within 30 days of the Company’s
providing Executive written notice of such failure; or



iii.  
Acted or failed to act in a manner that constitutes gross misconduct,
embezzlement, misappropriation of corporate assets, breach of the duty of
loyalty, fraud or negligent or willful violations of any laws with which the
Company is required to comply; or



iv.  
Was convicted of or entered a plea of “guilty” or “no contest” to a felony;



v.  
Refused or failed to comply with lawful and reasonable instructions of the Board
and such refusal or failure was not cured within 30 days of the Company
providing Executive written notice of such refusal or failure; or



vi.  
Any other material breach of this Agreement by the Executive that is not cured
within 30 days of the Company providing Executive written notice of such breach.



 “Good Cause” shall not include failures as set forth in Section 2(d) of this
Section when such failure is a result of the Executive’s illness or injury.


e.  
“Good Reason” shall mean that within thirty days prior to the Executive’s
providing the notice to the Company required under Section 6.b.ii of this
Agreement that any of the following has occurred:



i.  
a material change in the scope of the Executive’s assigned duties and
responsibilities or the assignment of duties or responsibilities that are
inconsistent with the Executive’s level or position; or



ii.  
a reduction by the Company in the Executive’s base salary as set forth herein as
may be increased from time to time or a reduction by the Company in the
Executive’s or incentive compensation;



iii.  
a change in the Executive’s principal office to a location outside of a 35 mile
radius from the Company’s offices in Herndon, Virginia; or



iv.  
the failure by the Company to continue to provide the Executive with benefits
substantially similar to those specified in Section 5 of this Agreement.



v.  
a termination of employment by the Executive for any reason during the 90-day
period immediately following a Change of Control as “Change of Control” is
defined in the 2008 Employee Long-Term Incentive Plan.



vi.  
Any other material breach of this Agreement by the Company that is not cured
within 30 days of the Executive providing the Company written notice of such
breach.



f.  
“Termination Date” shall mean the date Executive’s termination is effective, as
described in the respective subparts of Section 6.

3.  
EMPLOYMENT.

 
The Company and Executive hereby agree to employ the Executive as set forth
herein during the Employment Term and until Executive’s employment terminates
pursuant to Section 6 below.


4.  
 POSITION, DUTIES AND RESPONSIBILITIES.  During the Employment Term, the
Executive shall:

 
a.  
serve as the COO of the Company and the President of ePlus Technology, inc.  The
Executive shall be responsible for, but not limited to: direct operations
responsibility for the Company’s three primary operating subsidiaries, and the
strategy, organization and operations for the Company’s technology and
provessional services divisions, as more fully set forth in the Company’s job
description of the two positions.



b.  
render such other services to the Company as requested provided that such
services are consistent with the level of his or her position; and



c.  
devote his or her substantially full business time, attention, skill and energy
to the business of the Company and not engage or prepare to engage in any other
business activity, whether or not such business activity is pursued for gain,
profit or other economic or financial advantage.   Executive may engage in
appropriate civic, charitable, or educational activities provided that such
activities do not materially interfere or conflict with the Executive’s
responsibilities or the Company’s interests.  Nothing in this Agreement shall
preclude Executive from acquiring or managing any passive investment she has in
publicly traded equity securities in companies that are not in the same line of
business as the Company.







5.  
COMPENSATION, COMPENSATION PLANS AND BENEFITS.  During the Employment Term, the
Executive shall be compensated as follows:

 
a.  
Executive shall receive a base annual salary of $450,000, which may be increased
from time to time.



b.  
Based on his or her MBOs and overall Company performance the Executive shall be
eligible to be considered for an annual bonus of up to 50% of his or her base
salary then in effect under the terms and conditions as outlined in the
Executive Incentive Plan.  The Company shall pay any bonus earned under this
section 5(b) no earlier than the end of the fiscal year for which earned and no
later than the next September 30th following the fiscal year in which the bonus
was earned, provided that financial filings are timely provided to the
Compensation Committee. In no event will any bonus earned under this section
5(b) be paid later than the end of the fiscal year after the fiscal year for
which it was earned.



c.  
The Executive shall receive 20,000 shares of Restricted Stock, as governed by
the ePlus Long Term Incentive Plan and on a date to be determined by the
Compensation Committee.



d.  
The Executive shall be entitled to participate in and receive other benefits
offered by the Company to all employees, which may include, but are not limited
to, vacation, sick, holiday and other leave times, and benefits under any life,
health, accident, disability, medical, and dental insurance plans.



e.  
The Executive shall be entitled to be reimbursed for the reasonable and
necessary out-of-pocket expenses, including entertainment, travel and similar
items and all expenses necessary to maintain his or her professional, industry
association memberships incurred by him or her in performing his or her duties,
in accordance with the Company’s expense reimbursement policies in place from
time to time. Any reimbursements which are includible in gross income of the
Executive under this section 5(d) must meet the following conditions.  Such
reimbursements: (i) must be for expenses incurred during the term of this
agreement; (ii) shall not be subject to liquidation or exchange for any other
benefit; (iii) shall not affect eligibility for reimbursements in any other
taxable year of the Executive; and (iv) shall be made no later than the last day
of the Executive’s taxable year following the taxable year in which the expense
was incurred.



f.  
In the event Executive’s employment with Company terminates for any reason, any
payments and benefits due the Executive under the Company’s employee benefit
plans and programs, including any Long-Term Incentive Plan, shall be determined
in accordance with the terms of such benefit plans and programs, and shall be in
addition to any other payments or benefits herein.



6.  
TERMINATION OF EMPLOYMENT.

 
a.  
Termination by the Company

 
i.  
During the Employment Term, the Company may terminate the Executive’s employment
for Good Cause. In the absence of cure by the Executive as per Section 2(d),
termination by the Company for Good Cause shall be effective on the thirty-first
day after the Company gives written notice to the Executive of failure to
perform.

 
ii.  
During the Employment Term, the Company may terminate the Executive’s employment
at any time without Good Cause upon the Company’s payment to the Executive for
the 30 days’ written notice period to the Executive or 30 days’ pay in lieu of
such notice.  Termination is effective 30 days after the date the written notice
is provided to the Executive. The Company may, in its sole discretion, place the
Executive on paid administrative leave as of any date prior to the end of the
30-day notice period and require that the Executive no longer be present on
Company premises.  During any period of paid administrative leave, the Executive
is not authorized to act or speak as a representative of the Company.

 
b.  
Termination by Executive

 
i.  
During the Employment Term, the Executive may voluntarily terminate his or her
employment for any reason with the Company upon 30 days prior notice.
Termination is effective 30 days after the date the notice is provided to the
Company.  The Company may, in its sole discretion, place the Executive on paid
administrative leave as of any date prior to the end of the 30-day notice period
and require that the Executive no longer be present on Company premises.  During
any such period of paid administrative leave, the Executive is not authorized to
act or speak as a representative of the Company.

 
ii.  
During the Employment Term, the Executive may terminate his or her employment
for Good Reason as defined in Section 2(e) only if the Executive has provided
the Board with written notice of his or her intent to terminate his or her
employment for Good Reason at least 10 business days prior to the date of
termination and the Company fails to cure the Good Reason within 10 business
days after receiving Executive’s written notice.  Termination for Good Reason
will be effective on the 11th business day after the Company receives
Executive’s written notice and fails to cure the Good Reason identified in
Executive’s notice.

 
c.  
Termination by Reason of Death or Incapacity

 
Executive’s employment with the Company shall be deemed to have been terminated
effective upon the date of Executive’s death, or the date upon which the Company
provides Executive with notice of Incapacity.


d.  
At-Will Termination



If the Employment Term ends without the parties’ entering into a new employment
agreement or extending the Employment Term of this Agreement, the Executive’s
employment with the Company shall continue on an at will basis and either the
Company or the Executive may terminate his or employment at any time for any
reason or no reason upon 30 days’ written notice.  The Company may choose to end
the employment relationship at any time during any such notice period, provided
that the Company pays the Executive for the balance of such notice period.


7.  
EFFECT OF TERMINATION.

 
a.  
If the Executive’s employment ends at any time (during or after the Employment
Term) for any reason, the Company shall pay the Executive his or her then
current base salary and provide the Executive his or her then current benefits
(as provided in Section 5) through the Termination Date.

 
b.  
If during the Employment Term the Executive’s employment terminates by reason of
death as described in Section 6(c), the Company shall also pay the Executive’s
estate any bonus as determined by the Compensation Committee in accordance with
the Company’s Executive Incentive Plan. Pursuant to the Executive incentive
plan, the Compensation Committee will determine the amount of such bonus, if
any, and such amount, if any, will be paid within sixty (60) days of the
termination of Executive’s employment

 
c.  
Provided that after the Termination Date the Executive (i) signs in the form
provided by the Company a release of any claims Executive may have against the
Company or its then current or former officers, directors, or employees
(attached hereto as Exhibit 1) and (ii) certifies that the Executive has
complied with Sections 8, 9, 10, 11 and 12 of this Agreement (confidentiality,
intellectual property, non-compete, non-solicit, conflict of interest and return
of property provisions), then

 
i.  
If during the Employment Term, the Executive’s employment is terminated by
reason of Incapacity as described in Section 6(c), the Company shall also pay
the Executive any bonus as determined by the Compensation Committee in
accordance with the Company’s Executive Incentive Plan for the fiscal year that
includes the Termination Date, and an additional amount equal to an amount equal
to one year of the Executive’s base salary. The payment of the amount equal to
one year of the Executive’s base salary shall be made with thirty (30) days of
termination of employment, Pursuant to the Executive Incentive Plan, the
Compensation Committee will determine the amount of such bonus, if any, and such
amount, if any, will be paid within sixty (60) days of the termination of
Executive’s employment.



ii.  
If, during the Employment Term, either the Company terminates Executive’s
employment without Good Cause as described in Section 6(a) or Executive
terminates his or her employment for Good Reason, as described in Section
6(b)(ii), then (a) the Company shall also pay Executive an amount equal to one
year of the Executive’s base salary; and (b) provided that the Executive remains
eligible for and timely elects to continue his or her and any eligible
dependants health benefits under COBRA, the Company shall also pay to the
insurer the amount necessary for the Executive to continue medical and dental
insurance for himself or herself and his or her dependants through COBRA for a
period of one year after the Termination Date.  Should the Executive or any of
his dependants become covered under another employer’s health benefit plan
before the end of the one year period, the Company will have no obligation to
continue making such additional payments to the insurer.  The Executive shall
not be obligated in any way to mitigate the Company’s obligations to him or her
under this Section and any amounts earned by the Executive subsequent to his or
her termination shall not serve as an offset to the payments due him or her by
the Company under this Section. Any payment due under this section 7(c)(2) shall
be made in a lump sum within thirty (30) days following the termination of
employment.

 
iii.  
If the parties have not entered into a new employment agreement or extended the
Employment Term under this Agreement and within 10 days following the end of the
Employment Term either the Company or the Executive gives notice of an At-Will
Termination as described in Section 6(d),  then (a) the Company will pay the
Executive an additional amount equal to one year of the Executive’s base salary
and (b) provided that the Executive remains eligible for and timely elects to
continue his or her and any eligible dependants health benefits under COBRA, the
Company shall also pay to the insurer the amount necessary for the Executive to
continue medical and dental insurance for himself or herself and his or her
dependants through COBRA for a period of one year after the Termination
Date.  Should the Executive or any of his or her dependants become covered under
another employer’s health benefit plan before the end of the one year period,
the Company will have no obligation to continue making such additional payments
to the insurer.  The Executive shall not be obligated in any way to mitigate the
Company’s obligations to him or her under this Section and any amounts earned by
the Executive subsequent to his or her termination shall not serve as an offset
to the payments due him or her by the Company under this Section. Any payment
due under this section 7(c)(3) shall be made in a lump sum within thirty (30)
days following the termination of employment.

 
iv.  
Notwithstanding the above, if the Executive is a “specified employee” within the
meaning of Section 20, the payments under Subsections 7(c)(i), (ii) and (iii)
above shall be made no earlier than the date provided in Section 20.

 
v.  
Any release and certification required from the Executive under the first
paragraph of this Section 7(c) shall be on the form attached as Exhibit 1 unless
the Company has provided Executive a different form on or before his termination
of employment.  The applicable release and certification must be signed and
returned to the Company by Executive within twenty-one (21) days of the date of
termination of employment and not revoked in order for Executive to be entitled
to payments under Section 7(c).  Any lump sum payment due Executive under
Section 7(c)(i), (ii), (iii) or (iv) shall be paid on the last day of the thirty
(30) day, sixty (60) day, or other applicable period in which the Company may
make such payment in compliance with the applicable provision.

 
8.  
CONFIDENTIALITY.

 
During the course of employment, Executive has had and shall continue to have
access to the Company’s Confidential Information (as defined below).  Executive
shall not disclose or use at any time, either during his or her employment or
after his or her employment ends for any reason, any Confidential Information
(as defined below) of the Company, whether or not patentable, which Executive
learns as a result of his or her involvement with the Company, whether or not he
developed such information.  “Involvement with the Company” for purposes of this
Agreement shall mean holding a position as an employee, officer, or director
with either the Company or any of its affiliates (collectively, the
“Companies”).  “Confidential Information” means Company information that is
material to the Company’s business and that is not generally known by, or made
available to, the public. The term “Confidential Information” shall specifically
exclude any information known to the Executive prior to his or her employment
with the Company regardless of whether such information otherwise would be
deemed “Confidential Information.” “Confidential Information” shall include,
without
limitation, information regarding:
       
“Trade Secrets” or proprietary information;
a.  
strategic sourcing information or analysis; 

b.  
patents, patent applications, developmental or experimental work, formulas, test
data, prototypes, models, and product specifications;  

c.  
accounting and financial information; 

d.  
financial projections and pro forma financial information; 

e.  
sales and marketing strategies, plans and programs 

f.  
product development and product testing information; 

g.  
product sales and inventory information; 

h.  
personnel information, such as employees’ and consultants’ benefits,
perquisites, salaries, stock options, compensation, formulas or bonuses;  

i.  
organizational structure and reporting relationships; 

j.  
business plans; 

k.  
names, addresses, phone numbers of customers; 

l.  
contracts, including contracts with clients, suppliers, independent contractors
or employees; business plans and forecasts;  

m.  
existing and prospective projects or business opportunities; and 

n.  
passwords and other physical and information security protocols and
information. 

           
 “Trade Secrets” includes any information that derives independent economic
value, actually and potentially, from not being generally known to, and is not
readily being ascertainable by proper means by, other persons who can obtain
economic value from their disclosure or use and that are the subject of efforts
that are reasonable under the circumstances to maintain their
secrecy.  Information that is or later becomes publicly available in a manner
wholly unrelated to any breach of this Agreement by Executive will not be
considered Confidential Information as of the date it enters the public
domain.  If Executive is uncertain whether something is Confidential
Information, Executive should treat it as Confidential Information until he
receives clarification from the person to whom he or she reports that it is not
Confidential Information.  Confidential Information shall remain at all times
the property of the Company.  Executive may use or disclose Confidential
Information only:


a.  
when he or she is employed by the Company, as authorized and necessary in
performing the responsibilities of his or her position, provided that he or she
has taken reasonable steps to ensure that the information remains confidential;
or

b.  
with prior written consent of the CEO; or

c.  
in a legal proceeding between Executive and the Company to establish the rights
of either party under this Agreement, provided that Executive stipulates to a
protective order to prevent any unnecessary use or disclosure; or

d.  
where such disclosure is required by law, provided that Executive has complied
with the following procedures to ensure that the Companies have an adequate
opportunity to protect their legal interests in preventing disclosure.  Upon
receipt of a subpoena or any other compulsory legal process (“Compulsory
Process”) that could possibly require disclosure of Confidential Information,
Executive shall provide within forty-eight (48) hours of receiving it a copy of
the Compulsory Process and complete information regarding the circumstances
under which he or she received it to the General Counsel by hand delivery or by
facsimile provided that Executive confirms with the General Counsel by phone
conversation that the General Counsel received the facsimile.  Executive shall
not make any disclosure until the latest possible date for making such
disclosure in accordance with the Compulsory Process (“Latest Possible
Date”).  If one of the Companies seeks to prevent disclosure in accordance with
the applicable legal procedures, and provides Executive with notice before the
Latest Possible Date that it has initiated such procedures, Executive shall not
make disclosures of any Confidential Information that is the subject of such
procedures, until such objections are withdrawn, or the appropriate tribunal
either makes a final determination that the objections are invalid or orders
Executive to make the disclosure.



Executive hereby acknowledges that any breach of this Section 8 would cause the
Company irreparable harm.


9.  
INTELLECTUAL PROPERTY.



Executive  acknowledges that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, original works of
authorship, copyrights and all similar or related information (whether or not
patentable) which relate to the Company’s actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed or made by Executive while employed by the Company
(“Intellectual Property”) belong to the Company.  Executive agrees that both
during and after his or her employment with the Company that he or she will sign
any documents or provide any information necessary for the Company to protect
its rights to such Intellectual Property.  If Executive is unavailable to sign
any document that is necessary for the Company to protect its rights to such
Intellectual Property, Executive hereby authorizes the Company to sign on his or
her behalf.
 
10.  
NON-COMPETITION and NON-SOLICITATION.

 
During Executive’s employment and for a period of one year following the date on
which his or her employment ends for any reason, (the “Restricted Period”), the
Executive agrees to the following below Non-Competition and Non-Solicitation
restrictions.
 
Notwithstanding the above, in the event the Employment Term ends without the
parties’ entering into a new employment agreement or extending the Employment
Term of this Agreement and the Executive’s employment with the Company continues
on an at will basis, the one year period referenced above shall begin to run at
the end of the Employment Term.


a.  
Non-Competition



Executive shall not, directly or indirectly, individually or as part of or on
behalf of any other person, company, employer or other entity, except with prior
written approval of the Company’s CEO, (i) own, (ii) manage, (iii) operate, (iv)
advise, (v) be employed by in a capacity similar to the position he held with
the Company (vi) perform services for, (vii) consult with or (viii) control any
Competing Business.  “Competing Business” shall mean a business that is selling
products or services similar to those products or services that any of the
“Covered Entities” is selling as of the date the Executive’s employment ends and
continues to offer for sale during the Restricted Period within any city, town
or county in which, as of the date Executive’s employment ends, any Covered
Entity is actively marketing or has made a significant investment in time and
money prior to the date the Executive’s employment ends to begin marketing its
products or services beginning within sixty (60) days after the date the
Executive’s employment ends.   “Covered Entities” include the Company and any
affiliated entities in which Executive is actively engaged as an officer,
director or employee or about which Executive has received Confidential
Information as a result of his or her Involvement with the Company.


                                           b.   Non-Solicitation
 
Executive shall not, directly or indirectly, individually or as part of or on
behalf of any other person, company, employer or other entity, except with prior
written approval of the Company’s CEO:


i.  
hire or attempt to hire a Covered Employee, encourage another to hire a Covered
Employee, or otherwise seek to adversely influence or alter such Covered
Employee’s relationship with the Company.  A “Covered Employee” shall mean any
person who either is employed by the Company or has been employed by the Company
within the preceding sixty (60) days;



ii.  
encourage or attempt to persuade a Customer to purchase other than from the
Company products or services similar to those that the Company was selling as of
the date Executive’s employment ends and is continuing to offer for sale. A
“Customer” shall mean any person or entity that has purchased products or
services from the Company within six (6) months prior to the date Executive’s
employment ends; and/or



iii.  
encourage, or attempt to persuade any person or entity that the Company is using
as a consultant or vendor as of the date Executive’s employment ends to
terminate or modify such business relationship with the Company in a manner
adverse to the Company.



c.  
 Nature of Restrictions

 
Executive acknowledges that as a result of his or her employment as COO of ePlus
inc. and President of ePlus Technology, inc., he or she has held and will
continue to hold a position of utmost trust in which Executive has come to know
and will continue to come to know the Company’s employees, Customers and
Confidential Information.  Executive agrees that the provisions of this entire
Section 10 are necessary to protect the Company’s legitimate business
interests.  Executive warrants that these provisions shall not unreasonably
interfere with his or her ability to earn a living or to pursue his or her
occupation after his or her employment ends for any reason.  Executive agrees
that upon beginning any new employment or business during the Restricted Period,
he will promptly inform the Company of the name and address of your his or her
new employer or business and provide such new employer or business with a copy
of this Agreement and copy the Company on the letter or email transmitting the
Agreement to the appropriate person in such new employer or business.
 
11.  
CONFLICT OF INTEREST.

 
During his or her employment, Executive agrees to have undivided loyalty to the
Company.  This means that Executive shall avoid any situation that involves or
has the potential to appear to involve a conflict of interest, such as
participating in a business transaction that personally benefits Executive or a
relative based on information or relationships developed on the job, failing to
disclose that someone who is doing or seeking to do business with or work for
the Company is a relative or close personal associate, or receiving direct or
indirect compensation from a client or vendor.
  
12.  
RETURN OF PROPERTY.

 
On the date Executive’s  employment ends for any reason, or at any time during
his or her employment, on the request or direction of the Company, Executive
will immediately deliver to the Company any or all equipment, property,
material, Confidential Information, Intellectual Property or copies thereof
which are owned by the Company and are in Executive’s possession or
control.  This includes documents or other information prepared by Executive, on
his or her behalf or provided to him or her in connection with his or her duties
while employed by the Company, regardless of the form in which such document or
information are maintained or stored, including computer, typed, handwritten,
electronic, audio, video, micro-fiche, imaged, drawn or any other means of
recording or storing documents or other information.  Executive hereby warrants
that he will not retain in any form such documents, Confidential Information,
Intellectual Property or other information or copies thereof.  Executive may
retain a copy of this Agreement and any other document or information describing
any rights he or she may have after the Termination Date.


13.  
COOPERATION WITH LEGAL PROCEEDINGS.

 
Executive agrees to reasonably cooperate with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of any of the Companies, which relate to events
or occurrences that transpired while Executive was employed by any of the
Companies.  Executive’s reasonable cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
any of the Companies.  Executive also agrees to reasonably cooperate with any of
the Companies in connection with any investigation or review of any federal,
state, or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while Executive was employed by any of
the Companies.  Executive understands that in any legal action, investigation,
or review covered by this paragraph the Company expects Executive to provide
only accurate and truthful information or testimony. The Company agrees to
reimburse the Executive for any costs he incurs in cooperation pursuant to this
Section, including but not limited to travel expenses and attorneys’ fees and
costs. Nothing in this Section shall limit any indemnification rights Executive
may have on the effective date of this Agreement.
 
14.  
REMEDY.



a.  
Executive acknowledges that his or her breach of the obligations contained in
Sections 8, 9, 10, 11 and 12 of this Agreement would cause the Company
irreparable harm that could not be reasonably or adequately compensated by
damages in an action at law.  If Executive breaches or threatens to breach any
of the provisions contained in Sections 8, 9, 10, 11 and 12 of this Agreement,
the Company shall be entitled to an injunction, without bond, restraining him or
her from committing such breach.  The Company’s right to exercise its option to
obtain an injunction shall not limit its right to any other remedies, including
damages.



b.  
Any action relating to or arising from this Agreement shall be brought
exclusively in a court of competent jurisdiction in the Commonwealth of
Virginia, and Executive hereby consents to venue and personal jurisdiction in
any such court in the Commonwealth of Virginia.



c.  
Executive expressly waives any right to a trial by jury for any action relating
to or arising from this Agreement.



15.  
SUCCESSORS; BINDING AGREEMENT.



a.  
This Agreement shall be binding upon, and inure to the benefit of the parties
hereto and their heirs, successors and assigns.



b.  
The Company shall require any successor to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.



16.  
NOTICES.

 
For the purpose of this Agreement, notices and all other communications provided
herein shall be in writing and shall be deemed to have been duly given when
delivered in person or mailed by United States registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
   
IF TO THE
EXECUTIVE:                                                                IF TO
THE COMPANY:
Mark Marron
c/o ePlus inc.                                                             ePlus
inc.
13595 Dulles Technology
Drive                                                    13595 Dulles Technology
Drive
Herndon, VA
20171                                                                         Herndon,
VA 20171
                                                            


17.  
GOVERNING LAW.

 
All issues and questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.
 
18.  
SEVERABILITY.



The provisions of this Agreement are severable, and if any part of it is found
to be unlawful or unenforceable, the other provisions of this Agreement shall
remain fully valid and enforceable to the maximum extent consistent with
applicable law.


19.  
MISCELLANEOUS.



No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Executive and the Company.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of other provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.


20.  
CODE SECTION 409A.



It is the intent of this Agreement to either meet an exception from or to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and any rulings and regulations promulgated thereunder (collectively,
the “Code”), and any ambiguities herein will be so interpreted and this
agreement will be so administered.  References to a termination of employment in
Section 7 of this Agreement shall mean the date of a "separation from service"
within the meaning of Code Section 409A(a)(2)(A)(i).  If the Executive is a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) at the
time of the Executive’s termination of employment, any nonqualified deferred
compensation subject to Code Section 409A that would otherwise have been payable
under this Agreement as a result of, and within the first six (6) months
following, the Executive’s "separation from service" and not by reason of
another event under Section 409A(a)(2)(A), will become payable six (6) months
and one (1) day following the date of the Executive’s separation from service
or, if earlier, the date of Executive’s death.  The Company agrees that it will
pay, indemnify and hold the Executive harmless for any additional tax or
interest penalty payable amount by the Executive on account of a violation of
section 409A.  Any payment by the Company of such amount shall include a
“gross-up” payment, which shall be the amount required to cause the net amount
retained by the Executive after payment of all taxes, including taxes on the
“gross-up” payment, to equal the amount of additional tax and interest penalty
payable by the Executive on account of the violation of section 409A.  Such
payment shall be made by the Company within thirty (30) days of the date that
Executive submits proof of payment of such taxes to the taxing authority and not
later than the end of Executive’s taxable year next following the taxable year
in which the Executive submits the respective taxes to the taxing authority. The
Executive agrees that the Company may amend this agreement, with the consent of
the Executive, as the Company determines is necessary or advisable so that
payments made pursuant to this agreement will not result in additional taxation
of the Executive pursuant to the provisions of section 409A of the code.  The
Executive agrees that he will not withhold his consent under this Section 20 if
the proposed amendment does not materially adversely affect the Executive’s
rights under this agreement.


21.  
 RELOCATION ASSISTANCE.

 
If the Executive’s employment is terminated subsequent to a Change in Control
prior to April 15, 2012, the Company will pay for the Executive’s return
relocation to New York, using the same parameters in his initial relocation
assistance plan.  This paragraph 21 will survive the expiration of this
agreement.
 








ePlus
inc.                                                                           Executive


____________________________                          ____________________________
                    Mark Marron
By: _________________________


Title:  _______________________


Date:  _______________________                          Date:
 ________________________


 
 

--------------------------------------------------------------------------------

 

                                                                                                                
EXHIBIT 1
 
SAMPLE RELEASE
 
This Release is entered into by ePlus inc. (hereafter referred to as “ePlus” or
the “Company”) and Mark Marron (hereafter referred to as “Employee”).
 
WHEREAS, Employee’s employment with ePlus terminated effective (insert date).


NOW THEREFORE, in consideration of the premises and mutual promises contained in
the Employment Agreement between Employee and ePlus, the parties agree as
follows:


Employee agrees to and does hereby release ePlus, its past and present officers,
directors, agents, shareholders, trustees, partners, employees, in their
individual and/or corporate capacities, as well as its employee benefit plans,
affiliates, subsidiaries, predecessors, successors and successors in interest
(the “Releasees”)  from all claims, charges, causes of action or other
liabilities (hereafter collectively referred to as “claims”), whether in
contract or tort, known or unknown (with the exception of claims arising under
the ADEA, for which only known claims are released), arising out of or relating
in any way to his or her employment and/or termination of employment with ePlus,
including, but not limited to, claims for wrongful discharge, breach of
contract, express or implied, claims for wages, other compensation, pension,
severance pay or any other benefits of any kind, including but not limited to
claims arising under ERISA, claims for alleged discrimination under federal,
state or local law, including but not limited to Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
At (ADEA), and the American With Disabilities Act, claims arising under federal,
state or local law pertaining to family and/or medical leave, and any other
claims relating to his or her employment which could be brought under federal,
state or local law.  Any initiation of claims prohibited by this Agreement shall
be a breach of this Agreement and shall entitle ePlus to recover the
consideration as set in Paragraph 7(c) of the Employment Agreement, along with
reasonable attorney’s fees incurred by ePlus to litigate any such action to the
extent permitted by law.


Employee may, if desired, have a period of twenty-one calendar days to consider
this Release, including its reference to the ADEA contained in this paragraph. 
Employee is also advised to consult with an attorney (without expense to ePlus)
concerning release of claims under the ADEA prior to executing this Agreement. 
In addition, Employee may revoke this Agreement within a period of seven
calendar days following execution of this Agreement.  If Employee does not
revoke this Agreement during the revocation period, this Agreement will become
fully effective upon the expiration of the revocation period.


The provisions of this Release shall inure to the benefit of the parties, their
successors and assigns and shall be binding upon the parties and their heirs,
executors, administrators, successors and assigns.


This Release shall be interpreted, applied and enforced in accordance with and
shall be governed by the laws of the state of Delaware, without regards to its
conflict of laws provisions.




Employee hereby certifies he has complied with Sections 8, 9, 10, 11 and 12 of
his Employment Agreement (confidentiality, intellectual property, non-compete,
non-solicit, conflict of interest and return of property provisions).




IN WITNESS WHEREOF, the parties have executed this Release on the date set forth
next to each party’s signature.


EMPLOYEE                                                                          
 ePlus




_______________________________                         _____________________________
Mark
Marron                                                                          Signature




 ______________________________
 Name / title


_____________________________                             ______________________________
Date                                                                                         Date


 